Mollison, Judge:
The merchandise the subject of the appeals for reappraisement enumerated in the schedule attached hereto consists of bicycle tires, tubes, and rim tapes, exported from Germany during the period from December 1958, through December 1959.
Counsel for the parties have entered into a stipulation of fact wherein it has been agreed that the said merchandise is not included in the final list (T.D. 54521) published by the Secretary of the Treasury pursuant to section 6(a) of the Customs Simplification Act of 1956. On the basis of other agreed facts, I find that the proper basis for the determination of the value of the involved merchandise is export value, as defined in section 402(b), Tariff Act of 1930, as amended by the said Customs Simplification Act of 1956, and that such value, in each case, is as set forth in schedule A, attached to and made a part of this decision.
Judgment will issue accordingly.
Schedule A
The export values for the involved dates of exportation in the following reap-praisement appeals are represented by the entered values:
R60/9196/3491
R60/9197/3492
R60/9198/3493
R60/9199/3494
R60/9200/3495
R60/9211/3476
R60/9213/3478
R60/9214/3479
R60/9215/3480
R60/9219/3484
R60/9221/3486
R60/9223/3488
R60/10235/3830
R60/10236/3831
R60/10237/3832

*560


R60/10240/3835
R60/10241/3836
R60/10244/3839
R60/10245/3840
R60/10249/3844
R60/10251/3846
R60/10253/3848
R60/10254/3849
R60/10501/4013
R60/10502/4014
The export values for the involved dates of exportation in the following re-appraisement appeals are represented by the appraised unit prices, less 10 per centum discount, less the nondutiable charges for overseas freight and insurance, costs for duty, customs clearance charges, and excise tax, as invoiced, packed:
R60/10234/3829
R60/10239/3834
R60/10242/3837
R60/10246/3841
R60/10247/3842
R60/10250/3845